HAET, J.,
delivered the following opinion of the court, upon a petition for rehearing which was filed herein.
Appellee petitions for a rehearing, on the ground that the affidavit of H. R. Edwards and O. H. Gadsden, stating in substance that the note in question was settled, as alleged in the bill, in 1838 or 1839, referred to in the bill as exhibit B, and as being on file, was not sent up in the record, and this court has had no opportunity of examining it.
It appears that this affidavit was amongst the papers of the case, in the office of the Clerk of the Circuit Court in Jefferson county, but had no file mark and was not copied into and sent up in the record to this court. The substance *281of it is set forth in the bill, and the complainant was examined as a witness and had the benefit of his testimony.
It does not appear that the affiants were examined as witnesses to prove the statements in their affidavit, (which itself could be of no avail as evidence at the hearing,) and can be of no use here now. The complainant had his opportunity to take their testimony and have the benefit of it, and it does not appear that he did so.
Rehearings and new trials are allowed for the purpose of correcting the mistakes and misapprehensions of the court, hfothing of this kind appears or is suggested in this proceeding. It is not a safe or tolerable practice to grant rehearings for the purpose of allowing a new case tó be made by an amendment to the bill, and new testimony to be taken to meet the new case thus presented. The form of our decree was dictated by the absence of such proofs as would have entitled the complainant to relief.
M o good cause is seen for granting a rehearing, and it must be refused.